Citation Nr: 0903650	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1951 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia, granting service connection for 
PTSD and assigning a 50 percent disability evaluation.  He 
veteran's claims folder is in the jurisdiction of the San 
Juan, Puerto Rico RO.  

The veteran was scheduled for a hearing at that RO in May 
2006.  However, VA received a written withdrawal of the 
veteran's hearing request that same month.  


FINDINGS OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, flattened affect, impairment of memory, impaired 
judgment, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, some spatial disorientation, and a GAF score 
of 45; it is not manifested by deficiencies in family 
relations, suicidal ideation, obsessional rituals, impaired 
speech, near continuous panic or depression affecting the 
ability to function independently, impaired impulse control, 
neglect of personal hygiene, or an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for the veteran's service-connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9411 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in May 2006, 
he was afforded a formal VA examination.  Furthermore, VA 
received correspondence from the veteran in June 2007, 
indicating that there was no additional evidence in support 
of his claim.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 20 to 30 illustrate behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).

Scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Facts and Analysis

The veteran was granted service connection for PTSD in the 
currently appealed April 2005 rating decision, effective as 
of October 14, 1998.  A disability rating of 50 percent was 
assigned under Diagnostic Code 9411.  The veteran contends 
that he is entitled to an initial disability rating in excess 
of 50 percent.  However, upon review of the medical evidence 
of record, the Board concludes that the preponderance of the 
evidence indicates that the veteran is not entitled to an 
initial disability rating in excess of 50 percent.  

In March 1999, the veteran was afforded a VA psychiatric 
examination.  According to the VA psychiatrist, the veteran 
did not suffer from PTSD at this time.  However, a VA 
outpatient treatment note from approximately 9 months later 
in December 1999 does assign a diagnosis of PTSD to the 
veteran.  

The record also contains a summary of treatment from the VA 
Readjustment Counseling Service dated June 2000.  According 
to this note, it was not likely that the veteran would be 
able to return to work in his lifetime.  The veteran retired 
from working as a construction worker in 1965.  The June 2000 
report also indicates that the veteran had a distorted and 
delusional thought process, with sleep impairment, depression 
and anxiety.  A GAF score of 30 was assigned in this report, 
which is representative of behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment.  

The veteran was also being treated by VA psychiatrists on an 
outpatient basis at this time.  A June 2000 psychiatric 
progress note indicates that the veteran suffered from low 
self-esteem with anxiety.  A GAF score of 40 was assigned at 
this time, which is illustrative of some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  A social work note from June 
2000 is also of record, and it indicates that the veteran was 
alert, oriented to time and place, and well groomed.  This 
note also indicated that the veteran suffered from depression 
with features of anxiety.  

A social work note from July 2001 indicates that the 
veteran's wife reported that the veteran was becoming 
verbally aggressive and was no longer taking his psychiatric 
medication.  She reported to VA that the veteran was 
experiencing auditory and visual hallucinations, as well as 
sleep problems.  The record does not indicate whether VA or 
the veteran ever confirmed these symptoms.  A February 2003 
VA psychiatric progress note of record makes no mention of 
hallucinations, but does indicate that the veteran was 
experiencing nightmares.  Further, the veteran was noted to 
have poor judgment and poor recent and immediate memory.  A 
GAF score of 50 was assigned at this time, which is 
illustrative of serious impairment in social and occupational 
functioning.  

The record contains a later psychiatric progress note from 
August 2003.  According to this note, the veteran was 
depressed and anxious.  The veteran also reported hearing 
voices that nobody else heard.  The examiner concluded that 
the veteran was experiencing feelings of hopelessness, and 
was suffering from social withdrawal and impaired 
relationships.  However, according to an April 2004 
psychiatric progress note, the veteran was not suffering from 
auditory or visual hallucinations.  The veteran also denied 
any suicidal ideation.  Also, the veteran was described as 
having adequate hygiene, being coherent and logical in 
thought, and being oriented in all spheres.  The veteran was 
noted to have a depressed mood, with poor recent memory, 
judgment and insight, however.  A GAF score of 50 was again 
assigned to the veteran.  

Subsequent VA psychiatric progress notes indicate little 
change in the veteran's overall condition.  A note from July 
2005 indicates that the veteran reported nightmares.  He also 
indicated that he rarely left his house, aside from medical 
appointments.  The veteran described experiencing on and off 
depression, but denied any suicidal or homicidal ideations.  
The VA psychiatrist again assigned a GAF score of 50 to the 
veteran.  Another psychiatric progress note from October 2005 
demonstrates that the veteran was continuing to have 
nightmares.  The veteran also reported experiencing 
depression and anxiety over his wife's current medical 
condition.  A GAF score of 50 was again assigned.  

According to VA treatment records, the veteran was 
hospitalized in January 2006.  The veteran was admitted due 
to depressed mood, suicidal ideations, and reported auditory 
and visual hallucinations.  The admitting psychiatrist noted 
that the veteran was married, and recently had increased 
stress due to his wife's cancer and the death of his sister.  
Upon admission, the psychiatrist described the veteran as 
having fair grooming.  The psychiatrist also concluded that 
the veteran had an appropriate affect with depressed mood.  
The veteran was noted to have full orientation, a fair 
memory, but poor insight and judgment.  Upon discharge, 
however, judgment and insight were found to be good.  The 
hospitalization report also notes that the veteran denied any 
ideas of self harm during the remainder of his 
hospitalization and upon discharge.  He was assigned a GAF 
score of 30 upon admission and a GAF score of 60 upon 
discharge.  

The veteran was afforded a VA psychiatric examination 
following his hospitalization in May 2006.  At the time of 
examination, the veteran complained of being forgetful.  The 
veteran also reported that he was married and lived with his 
wife and his youngest daughter and her family.  He described 
his family relationships as being good.  He also reported 
sleeping better following a recent increase in his 
medication.  The veteran reported having no suicidal or 
homicidal ideations, auditory or visual hallucinations, or 
panic attacks.  

The examiner described the veteran as being neatly groomed 
with an ability to maintain minimal personal hygiene.  The 
veteran was found to exhibit no inappropriate behavior or 
obsessive or ritualistic behavior.  The veteran's speech was 
described as unremarkable while his mood was described as 
good.  His affect, however, was found to be constricted.  The 
examiner concluded that the veteran had somewhat clouded 
judgment with a rambling thought process of unremarkable 
content.  He was noted to have poor orientation to time and 
fair orientation to place.  The examiner concluded that the 
veteran had impairment of daily activities, but determined 
that this impairment was due to the veteran's physical 
disorders rather than his mental disorders.  

At the conclusion of the examination, the VA psychiatrist 
declined to assign either a diagnosis or a GAF score.  
According to the examiner, the veteran exhibited 
contradictory and inconsistent behavior during the 
examination.  The examiner described this as "strongly 
voluntary behavior" meant to convey a cognitive impairment 
beyond what the veteran actually had.  

The final piece of medical evidence of psychiatric treatment 
in the record is a February 2007 VA psychiatric progress 
note.  According to the note, the veteran's PTSD had become 
manageable with medication.  A GAF score of 45 was assigned 
at this time.  

The record also contains numerous lay statements provided by 
the veteran.  According to a statement received by VA in 
October 1999, the veteran reported experiencing confusion, 
poor memory, disorientation, panic attacks and aggression.  
In the veteran's July 2005 notice of disagreement, the 
veteran indicated that his psychiatrist had stated that he 
was 100 percent disabled because of his psychiatric disorder.  

Having considered all of the above evidence, the Board finds 
that the veteran is not entitled to a disability evaluation 
in excess of 50 percent at any time since filing his claim.  
The veteran's current 50 percent disability rating is 
representative of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  

The next-higher 70 percent rating contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work like 
setting), and an inability to establish and maintain 
effective relationships.  Id.  

According to the May 2006 VA examination, the veteran does 
not suffer from suicidal ideation or obsessional rituals.  
The veteran's speech was described as unremarkable.  The 
veteran also denied having any panic attacks and, according 
to the July 2005 psychiatric progress note, the veteran's 
depression was "on and off," rather than continuous.  
Further, there is no evidence suggesting that the veteran's 
depression has affected his ability to function 
independently.  There was also no evidence of impaired 
impulse control or neglect of personal appearance and 
hygiene.  Finally, a 70 percent disability rating is meant to 
compensate a veteran who is incapable of establishing and 
maintaining effective relationships.  In the present case, 
the veteran has been married throughout his appeal, lives 
with his daughter and her family, and the veteran himself 
described his relationship with his family as "good."  This 
indicates that the veteran is capable of maintaining 
effective relationships.  

The Board recognizes that the veteran was noted to have 
impaired orientation in the May 2006 VA examination.  
However, the examiner noted that the veteran's appearance of 
cognitive impairment was a strongly voluntary behavior on the 
part of the veteran.  This is the only record suggesting that 
the veteran had problems with orientation, and the examiner 
questioned the accuracy of this assessment.  Further, the 
February 2007 psychiatric progress note made no mention of 
impaired orientation, but rather noted an improvement in the 
veteran's disorder with his current medication.  Therefore, 
the Board does not find this finding of disorientation to be 
sufficiently credible to warrant a finding of a 70 percent 
disability rating.  

In further support of this conclusion is the fact that the 
veteran has exhibited symptoms of occupational and social 
impairment, flattened affect, impairment of memory, impaired 
judgment, and disturbances of motivation and mood.  These are 
all criteria for a 50 percent disability evaluation.  Since 
the veteran meets most of the criteria for his current 50 
percent disability evaluation, and little if any criteria for 
a 70 percent disability evaluation, the Board finds that the 
veteran's overall disability picture is best represented by 
the current 50 percent disability evaluation.  

The Board recognizes that the veteran was hospitalized in 
January 2001 with complaints of suicidal thought.  Also, the 
record contains isolated reports of auditory hallucinations.  
However, the veteran has routinely denied suicidal thoughts 
both before and since this hospitalization.  Also, the 
veteran has denied experiencing any hallucinations since the 
January 2001 hospitalization.  The Board notes that the 
veteran was found to have additional stressors in his life at 
this time as well, with the medical condition of his wife and 
the recent death of his sister.  Therefore, the Board finds 
that these isolated events are not representative of chronic 
symptomatology that would warrant raising the veteran's 
disability to the level envisioned by a 70 percent disability 
rating.  

The Board has taken the veteran's GAF scores associated with 
his PTSD into consideration as well.  Most recently, the 
veteran was assigned a GAF score of 45.  Such a score is 
representative of serious impairment in social and 
occupational situations.  The same is true of a GAF score of 
50, which the veteran has been assigned on numerous 
occasions.  The Board recognizes that in June 2000, the 
veteran received a GAF score of 30, which is representative 
of an inability to function in almost all areas.  However, 
GAF scores in and of themselves are not necessarily 
dispositive of the decision, and the Board generally places 
more weight on the specific clinical findings noted upon 
medical examination.  

In this case, the veteran has been able to maintain a 
marriage, a good family relationship, adequate hygiene, 
logical speech, and appropriate behavior.  Therefore, the 
Board does not find that the veteran is properly 
characterized as incapable of functioning in almost all 
areas, and does not find the GAF score of 30 to be decisive.  
The veteran has also received GAF scores as high as 60, which 
are illustrative of moderate symptoms such as flat affect or 
occasional panic attacks.  With such a disparity in GAF 
scores, the Board finds that relying on the specific clinical 
findings would provide a more accurate determination in this 
case.  As outlined above, the clinical evidence supports a 
finding of a 50 percent disability rating in this case.  

The Board has also considered the lay testimony of the 
veteran.  According to the veteran, he believes he is 100 
percent disabled due to his disorder.  As a layperson, 
however, the veteran is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Board finds the 
competent and voluminous medical evidence of record to be 
more persuasive when deciding the overall disability 
evaluation to assign the veteran.  

Finally, the Board has considered the veteran's 
representative's January 2009 argument that the veteran 
should be afforded another VA examination.  According to his 
representative, the May 2006 examination is incomplete 
because the examiner did not assign an Axis I diagnosis due 
to the opinion that the veteran was exaggerating his 
symptomatology.  However, the absence of an Axis I diagnosis 
has had no bearing on the Board's decision.  Service 
connection is already established for PTSD.  The Board has 
based its decision on the proper disability evaluation on the 
symptomatology described in the May 2006 VA examination and 
the remaining medical evidence of record, and not on any 
final diagnosis, or lack thereof, of PTSD.  As such, the 
veteran was not prejudiced by the May 2006 VA examiner's 
failure to assign an Axis I diagnosis of PTSD.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court, in the case of Fenderson 
v. West, would be in order.  See 12 Vet. App. 119 (1999).  
The Board, however, finds that the 50 percent evaluation 
reflects the most disabling PTSD has been since the veteran 
filed his claim for service connection, which is the 
beginning of the appeal period.  Thus, the Board has 
concluded that a staged rating is not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability evaluation in excess of 50 percent for his 
service-connected PTSD must be denied.


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


